302 N.Y. 702 (1951)
In the Matter of the Claim of Joseph A. Baduski, Respondent,
v.
S. Gumpert Co., Inc., et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Submitted February 26, 1951.
Decided March 9, 1951
Joseph D. Edwards for motion.
Nathaniel L. Goldstein, Attorney-General (Gilbert M. Landy and Roy Wiedersum of counsel), for Workmen's Compensation Board, respondent.
Motion dismissed, with $10 costs and necessary printing disbursements, upon the ground that the moving papers were not filed within the time fixed by subdivision 3 of section 592 of the Civil Practice Act.